Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-5, and 7-13 are allowed.  All rejections are withdrawn.  The amendments after final dated 7-22-2021 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 11 and 12-13.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art of record fails to disclose or suggest either individually or together with any other prior art of record “[a] server device connected to 
a communication terminal in a bidirectionally communicable manner and configured to 
receive a departure point, 
a destination, and 
a route retrieval request from the departure point to the destination from the communication terminal and to 
deliver a route retrieved in response to the received route retrieval request to the communication terminal, 
the server device comprising: 
a processor programmed to: 
acquire, when the route retrieval request is acquired from the communication terminal, 
route information related to a target route that is a route corresponding to a predetermined distance from the departure point in a terminal- recommended route that is a route from the departure point to the destination and 
is retrieved by using terminal-side map information provided in the communication terminal; 
determine, in order from the departure point, whether road segments that constitute a road array identified by the acquired route information are included in the  device-side map information; 
retrieve, when it is determined that a road segment that is not included in the  device-side map information is present, 
a route to the destination that passes through 
a road segment determined as being included in the  device-side map information by a time when the determination is made, the retrieved route including 
at least a part of the target route, and 
the route to the destination that passes through the 
 road segment determined as being included in the device-side map information; and deliver the retrieved route to the communication terminal”.

	Ketan is the closest prior art.  Ketan discloses that a navigation device can communicate with a server and at a junction the device can obtain GPS data without receiving data from a remote server.  The device determines if it can formulate the device at the client and if not then the route is made from the server side.  The device also can determine a route from both the local and the server side in col. 38 to col. 39.    
	However, the present claims perform this sequentially or from a start to end the road segments. These are determined to be present and then when they are not present it takes a step to determine if part of the route is local and then part of the route is on the server and then can use both or either on a segment by segment basis of the route as it passes through the route. 
	Ketan is silent as to “…a route to the destination that passes through 
a road segment determined as being included in the  device-side map information by a time when the determination is made, the retrieved route including 
at least a part of the target route, and 
the route to the destination that passes through the 
 road segment determined as being included in the device-side map information; and deliver the retrieved route to the communication terminal”.
	Ketan is silent as to “[a] server device connected to 
a communication terminal in a bidirectionally communicable manner and configured to 
receive a departure point, 
a destination, and 
a route retrieval request from the departure point to the destination from the communication terminal and to 
deliver a route retrieved in response to the received route retrieval request to the communication terminal, 
the server device comprising: 
a processor programmed to: 
acquire, when the route retrieval request is acquired from the communication terminal, 
route information related to a target route that is a route corresponding to a predetermined distance from the departure point in a terminal- recommended route that is a route from the departure point to the destination and 
is retrieved by using terminal-side map information provided in the communication terminal; 
determine, in order from the departure point, whether road segments that constitute a road array identified by the acquired route information are included in the  device-side map information; 
retrieve, when it is determined that a road segment that is not included in the  device-side map information is present, 
a route to the destination that passes through 
a road segment determined as being included in the  device-side map information by a time when the determination is made, the retrieved route including 
at least a part of the target route, and 
the route to the destination that passes through the 
 road segment determined as being included in the device-side map information; and deliver the retrieved route to the communication terminal”.
Hagino discloses a server that can provide a route from the server to the mobile device using the bidirectional element. 
Hagino is silent as to “[a] server device connected to 
a communication terminal in a bidirectionally communicable manner and configured to 
receive a departure point, 
a destination, and 
a route retrieval request from the departure point to the destination from the communication terminal and to 
deliver a route retrieved in response to the received route retrieval request to the communication terminal, 
the server device comprising: 
a processor programmed to: 
acquire, when the route retrieval request is acquired from the communication terminal, 
route information related to a target route that is a route corresponding to a predetermined distance from the departure point in a terminal- recommended route that is a route from the departure point to the destination and 
is retrieved by using terminal-side map information provided in the communication terminal; 
determine, in order from the departure point, whether road segments that constitute a road array identified by the acquired route information are included in the  device-side map information; 
retrieve, when it is determined that a road segment that is not included in the  device-side map information is present, 
a route to the destination that passes through 
a road segment determined as being included in the  device-side map information by a time when the determination is made, the retrieved route including 
at least a part of the target route, and 
the route to the destination that passes through the 
 road segment determined as being included in the device-side map information; and deliver the retrieved route to the communication terminal”.
	Ferguson teaches determining if a road segment is present in a terminal side map.  
	Ferguson is silent as to “[a] server device connected to 
a communication terminal in a bidirectionally communicable manner and configured to 
receive a departure point, 
a destination, and 
a route retrieval request from the departure point to the destination from the communication terminal and to 
deliver a route retrieved in response to the received route retrieval request to the communication terminal, 
the server device comprising: 
a processor programmed to: 
acquire, when the route retrieval request is acquired from the communication terminal, 
route information related to a target route that is a route corresponding to a predetermined distance from the departure point in a terminal- recommended route that is a route from the departure point to the destination and 
is retrieved by using terminal-side map information provided in the communication terminal; 
determine, in order from the departure point, whether road segments that constitute a road array identified by the acquired route information are included in the  device-side map information; 
retrieve, when it is determined that a road segment that is not included in the  device-side map information is present, 
a route to the destination that passes through 
a road segment determined as being included in the  device-side map information by a time when the determination is made, the retrieved route including 
at least a part of the target route, and 
the route to the destination that passes through the 
 road segment determined as being included in the device-side map information; and deliver the retrieved route to the communication terminal”.
	Ono discloses that a server can provide parallel route searches with the terminal side. 
	Ono is silent as to “[a] server device connected to 
a communication terminal in a bidirectionally communicable manner and configured to 
receive a departure point, 
a destination, and 
a route retrieval request from the departure point to the destination from the communication terminal and to 
deliver a route retrieved in response to the received route retrieval request to the communication terminal, 
the server device comprising: 
a processor programmed to: 
acquire, when the route retrieval request is acquired from the communication terminal, 
route information related to a target route that is a route corresponding to a predetermined distance from the departure point in a terminal- recommended route that is a route from the departure point to the destination and 
is retrieved by using terminal-side map information provided in the communication terminal; 
determine, in order from the departure point, whether road segments that constitute a road array identified by the acquired route information are included in the  device-side map information; 
retrieve, when it is determined that a road segment that is not included in the  device-side map information is present, 
a route to the destination that passes through 
a road segment determined as being included in the  device-side map information by a time when the determination is made, the retrieved route including 
at least a part of the target route, and 
the route to the destination that passes through the 
 road segment determined as being included in the device-side map information; and deliver the retrieved route to the communication terminal”.
	The ‘648 reference discloses if a route passes a part of a road array or not. 
	The ‘648 reference is silent as to “[a] server device connected to 
a communication terminal in a bidirectionally communicable manner and configured to 
receive a departure point, 
a destination, and 
a route retrieval request from the departure point to the destination from the communication terminal and to 
deliver a route retrieved in response to the received route retrieval request to the communication terminal, 
the server device comprising: 
a processor programmed to: 
acquire, when the route retrieval request is acquired from the communication terminal, 
route information related to a target route that is a route corresponding to a predetermined distance from the departure point in a terminal- recommended route that is a route from the departure point to the destination and 
is retrieved by using terminal-side map information provided in the communication terminal; 
determine, in order from the departure point, whether road segments that constitute a road array identified by the acquired route information are included in the  device-side map information; 
retrieve, when it is determined that a road segment that is not included in the  device-side map information is present, 
a route to the destination that passes through 
a road segment determined as being included in the  device-side map information by a time when the determination is made, the retrieved route including 
at least a part of the target route, and 
the route to the destination that passes through the 
 road segment determined as being included in the device-side map information; and deliver the retrieved route to the communication terminal”.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668